DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Tyler Jeffs on 3/24/2021.

Examiner’s Amendments are as follows:
Replace claim 1, as follows:
A system for generating simulated body parts for images, comprising:
a body part recognition convolutional neural network (CNN) to recognize a body part in an input image, the body part recognition CNN being trained using first training data comprising training images comprising body parts contained in the input image being identified; 
a body part sequence recurrent neural network (RNN) to refine identification of the body part output by the body part recognition CNN by processing a series of images output by the body part recognition CNN in sequence; and
            a body part generative adversarial network (GAN) to complete an image of the body part in the input image by including body parts missing from the input image based on the identification of the body part .



Allowable Subject Matter
Claims 1-3, 5-17, and 19-20, are allowed.

Reasons for Allowance
Regarding independent claims 1 and 16 (and their respective dependent claims) this communication warrants no Examiner's Reason for Allowance, as the prosecution and Applicant's reply make evident Reasons for Allowance (refer to Applicant's persuasive arguments/remarks filed on 03/19/2021), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant's remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner's Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14). Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beriault (US PGPUB 2020/00129784 A1) reference discloses use of machine learning for real-time patient state estimation.
Madni (US PGPUB 2019/0197368 A1) reference discloses a generative adversarial network (GAN) based framework for generating medical image data and training a medical image classifier based on an expanded medical image dataset.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SYED HAIDER/Primary Examiner, Art Unit 2633